            Case 1:20-cr-00040-BAH Document 58 Filed 07/13/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Criminal No. 20-cr-00040 (BAH)
                                              )
JESSICA JOHANNA OSEGUERA                      )
GONZALEZ,                                     )
                                              )
       Defendant.                             )
                                              )

  DEFENDANT JESSICA JOHANNA OSEGUERA GONZALEZ’S MOTION FOR
NOTICE BY THE GOVERNMENT PURSUANT TO RULE 12 OF ITS INTENTION TO
     USE SPECIFIC EVIDENCE ARGUABLY SUBJECT TO SUPPRESSION
   AND INCORPORATED MEMORANDUM OF POINTS AND AUTHORITIES

       Defendant Jessica Johanna Oseguera Gonzalez, by and through her undersigned counsel,

respectfully moves this Court for entry of an Order directing the government to make inquiry and to

serve and file specific written notice and designations,1 pursuant to Rule 12(b)(4) of the Federal

Rules of Criminal Procedure, of the following:

       1.       Any and all evidence or information, including all information subject to disclosure

under Rule 16 of the Federal Rules of Criminal Procedure in the possession, custody, or control of

the government, or the existence of which is known, or by the exercise of due diligence could

become known to the government, which evidence or information the government presently or at

any time contemplates or considers using in its evidence at trial, in order to afford Ms. Gonzalez an

opportunity to move for suppression of any such evidence or information.

       2.       In addition to such other evidence as may be subject to Rule 12(b)(4), notice of the

following specific evidence or information is requested pursuant to Rule 12(b)(4), unless the

       1
         Ms. Gonzalez submits that the production of documents cannot suffice to meet the
requirements of Rule 12. See, e.g., United States v. Lujan, 530 F. Supp. 2d 1224, 1244-45 (D.N.M.
2008) (holding that “relying on an open-file policy is not sufficient” under Rule 12(b)(4)).
            Case 1:20-cr-00040-BAH Document 58 Filed 07/13/20 Page 2 of 5




government has already provided written notice/transcripts/statements, documents or inventories:

                (a)    Evidence that was obtained through any warrantless search or
                       seizure, or that relates to or was derived from any such search
                       or seizure regarding Ms. Gonzalez;

                (b)    Evidence that was obtained through the execution of any
                       search or seizure warrant, or that relates to or was derived
                       from any such warrant regarding Ms. Gonzalez;

                (c)    Evidence that was obtained through any electronic or
                       mechanical surveillance or tape recordings, or that relates to
                       or was derived from any such surveillance or recordings
                       regarding Ms. Gonzalez;

                (d)    Evidence that was obtained through any use of a beeper or
                       other tracking device, or that relates or was derived from any
                       such beeper or other tracking device regarding Ms. Gonzalez;

                (e)    Evidence that was obtained through any use of a mail cover,
                       or that relates to or was derived from any such mail cover
                       regarding Ms. Gonzalez;

                (f)    Any evidence relating to the exhibition or display of the Ms.
                       Gonzalez’s photograph, likeness, image, or voice recording to
                       anyone, not then employed by a law enforcement agency
                       regarding Ms. Gonzalez;

                (g)    Any written, recorded, or oral statements of Ms. Gonzalez, or
                       any other written, recorded, or oral statements by others
                       intended to be offered as a statement of Ms. Gonzalez.

       3.       Ms. Gonzalez further requests that any evidence or information that falls within Rule

12(b)(4) be specifically identified from among the items of other discovery that has been or will be

produced in this matter pursuant to Rule 16.

       In order to expedite preparation for trial and to avoid necessary interruptions during trial to

hear suppression or exclusion issues, a means is provided under Rule 12(b)(4) of the Federal Rules

of Criminal Procedure for early notice and pretrial litigation of such questions. The means and

method set forth in Rule 12(b)(4) is the motion made herein calling upon the government to advise
                                                  2
          Case 1:20-cr-00040-BAH Document 58 Filed 07/13/20 Page 3 of 5




Ms. Gonzalez of certain specific evidence, which may arguably be subject to challenge or

suppression. By such disclosure, Ms. Gonzalez is alerted to the necessity, if it exists, of making an

appropriate motion to challenge or suppress. This motion requests notice of evidence “arguably”

subject to challenge or suppression. If an argument properly can be made, counsel is entitled to the

opportunity to make it.

       Although Rule 12(b)(4) speaks only of evidence that the government intends to use in its

case-in-chief, federal courts have the inherent authority to require the government to give notice of

such evidence that the government intends to use for any reason. See United States v. Richter, 488

F.2d 170, 173-74 (9th Cir. 1973) (“It is recognized that wide latitude is reposed in the district court

to carry out successfully its mandate to effectuate, as far as possible, the speedy and orderly

administration of justice.”).     Such notice is required to ensure fundamental fairness and

administrative efficiency. See United States v. Holmes, 343 A.2d 272, 276-77 (D.C. 1975). The

Court’s power to require the government to give a defendant notice of its intent to use evidence

susceptible to suppression also helps eliminate the danger of unfair prejudice.

       Finally, it is requested that the Court require the government to specifically identify any

evidence or information within the category of Rule 12(b)(4) separate and apart from any items of

other discovery that will be produced pursuant to Rule 16. It is not the intent or purpose of Rule

12(b)(4) that the government simply replies that this evidence is contained “somewhere” within the

mass of discovery items provided under Rule 16. Specific identification of Rule 12(b)(4) evidence

is essential to enable counsel to prepare effectively, to conserve judicial time and resources and, if

appropriate, to afford an opportunity to move to suppress.

       Wherefore, for the foregoing reasons and any others which may appear to the Court

following an evidentiary hearing, Ms. Gonzalez requests the Court to grant the relief sought herein.
                                                  3
Case 1:20-cr-00040-BAH Document 58 Filed 07/13/20 Page 4 of 5




                           Respectfully submitted,



                           /s/ Steven J. McCool
                           STEVEN J. McCOOL
                           D.C. Bar No. 429369
                           JULIA M. COLEMAN
                           D.C. Bar No. 1018085
                           McCOOL LAW PLLC
                           1776 K Street, N.W., Suite 200
                           Washington, D.C. 20006
                           Telephone: (202) 450-3370
                           Fax: (202) 450-3346
                           smccool@mccoollawpllc.com
                           jcoleman@mccoollawpllc.com

                           Counsel for Jessica Johanna Oseguera Gonzalez




                              4
         Case 1:20-cr-00040-BAH Document 58 Filed 07/13/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of July 2020, the foregoing was served electronically on

the counsel of record through the U.S. District Court for the District of Columbia Electronic

Document Filing System (ECF) and the document is available on the ECF system.




                                              /s/ Steven J. McCool
                                              STEVEN J. McCOOL




                                                 5
